EVERETT, Chief Judge
(dissenting):
My analysis1 of the record of trial leaves me convinced that the Government’s case derived from an unlawful search by Sergeant Johnston. Therefore, I must dissent.
I
A
Appellant was assigned to a security police squadron at Beale Air Force Base. He resided off-base in Marysville, California, with his wife and son in a two-bedroom apartment which he leased from Mr. Donald Fredell. There was a written lease which gave no right for the landlord to enter the premises without appellant’s permission except in an emergency.
Mr. Fredell called the desk sergeant at the security police squadron to complain about damage to the apartment. The desk sergeant referred the complaint to Staff Sergeant Johnston, who was appellant’s flight chief and also was a security policeman. According to Johnston, Mr. Fredell asked
that somebody come out and take a look at the apartment because the apartment was trashed in his words, and he wanted somebody from the Air Force to come out and take a look at it and the damage. I told him as far as any damage, the Air Force cannot be represented, but being somebody that works for me, I would come out and take a look at it so we can brief the commander and talk to the individuals concerned and have them make restitution or clean the apartment up to his satisfaction.
Since Sergeant Johnston was “the senior person” over Jacobs, he had felt that it would be best for him to go off-base to appellant’s apartment, rather than to have someone else do so. It was his intention to view the premises and then to brief the commander on what he had seen. Also, it was his “intention to counsel the individual *146or individuals that were responsible” for any damage. This counseling of his subordinates would be “that they would make restitution and repairs suitable to the landlord”; and it was his “feeling that that would be their legal responsibility to make restitution.”
The impetus behind Sergeant Johnston’s decision to go to the apartment became clearer after Mr. Fredell had testified. Mr. Fredell recited that, after he had noticed a stench in the apartment, he had called the “Beale Air Force Base Police Department.” He did not know where appellant worked. “I just wanted to get some action going on.” At first, Sergeant Johnston “didn’t want to come out. And I could see that all he was doing was getting me a lot hotter than I was. And finally after I said a couple things to him, he felt that he probably should come out.”
On cross-examination, Mr. Fredell clarified how he had caused Sergeant Johnston to change his mind. “I told him that my wife knew the commander’s wife and that if he didn’t want to, you know, come take a look at things, I could go over the top of his head and try to get something done at that point, cause I was getting mad at that point. They did not want to come out.” (Emphasis added.) However, after Mr. Fredell “mentioned this connection with the base commander’s wife,’’ Sergeant Johnston “told me he’d be out in the morning at ten o’clock.”
Mr. Fredell also testified that, before calling Beale Air Force Base, he had called the Marysville Police Department. He had felt that “whatever Air Force personnel or individual might be responsible should get in trouble for it.” Mr. Fredell thought that “this was a law enforcement matter.”
Under these circumstances, it is clear that, when Sergeant Johnston went to the apartment to meet with Mr. Fredell — even though he was not in uniform and it was his day off duty — he was acting in a governmental capacity; and, indeed, he was involved in a law-enforcement activity. It is understandable why Sergeant Johnston was reluctant to go to the apartment and meet Mr. Fredell. Under the Posse Comitatus Act, 18 USC § 1385 (1878), military personnel are prohibited from enforcing civil laws. However, basically, this is what Mr. Fredell wanted done: He wanted Sergeant Johnston to act as his debt collector to bring to bear against Jacobs the threat of disciplinary action by the Air Force if the airman did not satisfy his landlord’s demands.
Moreover, in connection with Senate hearings conducted in the early 1960s,2 complaints were received that creditors had attempted to use military commanders as an instrumentality for collecting disputed debts. The commanders would be urged by creditors to advise servicemembers that dishonorable failure to pay a debt was severely punishable and constituted service-discrediting conduct under Article 134 of the Uniform Code of Military Justice, 10 USC § 934. While it is important for the Armed Services to maintain high standards of conduct, the civil courts are available for disputes between landlords and tenants concerning lease violations. Only after those civil remedies have been invoked should military personnel — whether commanders, security police, or others — become involved in the dispute.
Accordingly, I conclude that Sergeant Johnston should never have been in appellant’s apartment in the first place and that his entry on the premises in the company of the landlord constituted an unreasonable search in violation of the Fourth Amendment.
B
The Government finds some comfort in the fact that Sergeant Johnston entered the premises in the company of the landlord. However, a landlord’s consent to a search cannot bind the tenant, even if the *147terms of the lease and local property law will allow the landlord to enter for emergency purposes.3 See Chapman v. United States, 365 U.S. 610, 612, 617, 81 S.Ct. 776, 777, 780, 5 L.Ed.2d 828 (1961). Moreover, even though a landlord may be entitled to authorize his employees to enter rented premises for such purposes as cleaning, this right does not include authorizing law-enforcement officials to search the tenant’s room in the landlord’s company. See Stoner v. California, 376 U.S. 483, 489-90, 84 S.Ct. 889, 893, 11 L.Ed.2d 856 (1964).
Furthermore, under California law, even Mr. Fredell was not entitled to enter the apartment on the morning that Sergeant Johnston accompanied him. He was not entering because of an “emergency” or to make repairs or to “exhibit the” apartment “to prospective or actual purchasers, mortgagees, tenants, workmen, or contractors.” See Cal. Civil Code § 1954 (West 1985). Jacobs had not abandoned or surrendered the premises, and there was no court order for such an entry. The landlord entered for the specific purpose of showing Sergeant Johnston the condition of the premises; and this, in turn, was in order to obtain restitution from Jacobs, under pressure from his military superiors, in an amount deemed suitable by the landlord.
Thus, as far as I can determine, Mr. Fredell was a trespasser under California law, and Sergeant Johnston was trespassing right along with him. Johnston’s trespass — which occurred when he was acting in a governmental capacity and for purposes of law enforcement — violated the Fourth Amendment and required application of the exclusionary rule to all evidence derived therefrom.4
II
Since I have concluded that any evidence obtained as the result of the unlawful entry by Fredell and Johnston should have been suppressed, it is not necessary for me to deal with the granted issue, which concerns applicability of Arizona v. Hicks, 480 U.S. 321, 107 S.Ct. 1149, 94 L.Ed.2d 347 (1987), to Sergeant Johnston’s actions inside the apartment. However, since the majority addresses this issue, I shall do so, as well.
The military judge and the Court of Military Review found from the evidence of record that the serial numbers of the equipment in appellant’s apartment were in Staff Sergeant Johnston’s “plain view”— that is, that Johnston did not move the equipment to view the numbers; so there was no search at all when he merely observed the numbers on the equipment. Pointing to this fact, the majority concludes: “Finally, we note that Arizona v. Hicks, supra, expressly holds that the observation and recording of serial numbers on items which were not moved is not a search for Fourth Amendment purposes, so they do not require probable cause.” 31 MJ at 145.
I am not so sure.
In Hicks, a police officer entered the defendant’s apartment to investigate a shooting that had occurred there shortly before, injuring a man in the apartment below. In the apartment, the officer saw a number “of expensive stereo components” *148that “seemed out of place in the squalid and otherwise ill-appointed four-room apartment.” Id. 480 U.S. at 323, 107 S.Ct. at 1152. After “moving some of the components” in order to reveal their serial numbers, the officer recorded those numbers, reported them, and learned that the items had been stolen.
The majority of the Court held that, while nothing the police officer did constituted a seizure of the components, his moving the components so that he could see and record the serial numbers constituted a Fourth Amendment search without probable cause. In the words of the majority:
Merely inspecting those parts of the turntable that came into view during the latter search would not have constituted an independent search, because it would have produced no additional invasion of respondent’s privacy interest. See Illinois v. Andreas, 463 U.S. 765, 771 [103 S.Ct. 3319, 3324, 77 L.Ed.2d 1003] (1983). But taking action, unrelated to the objectives of the authorized intrusion, which exposed to view concealed portions of the apartment or its contents, did produce a new invasion of respondent’s privacy unjustified by the exigent circumstances that validated the entry.
480 U.S. at 325, 107 S.Ct. at 1152 (emphasis added).
The majority expressly found it critically important that the officer had moved the objects “ ‘even a few inches,’ ” rather than simply “ ‘looking’ at” them. Id. Accordingly, the majority in this case has reasonable support for its reading of Hicks. See also Horton v. California, — U.S. —, 110 S.Ct. 2301, 110 L.Ed.2d 112 (1990).
What gives me pause is what might be the practical absurdity of this restrictive reading of Hicks. With little difficulty— and with much amusement — one can imagine a well-trained police officer stumbling onto stereo components, as in Hicks, or office equipment, as in this case, and contorting and distorting his body in all sorts of ways in an effort to read serial numbers without touching the objects themselves; and all such acrobatics would have nothing to do at all with the original, valid purpose for his entry.
I am not persuaded that the doctrine of “plain view” — and certainly the logic behind it — includes such circumstances within its ambit. “Plain view” acknowledges that it is illogical and unnecessary to the purpose of the Fourth Amendment for a police officer who is where he otherwise lawfully belongs to ignore something that is in his plain view. In such a circumstance, merely observing what is right in front of the officer, who otherwise properly belongs where he is, is not a further, independent invasion of privacy. See Horton v. California, supra.
The doctrine does not, however, acknowledge that it is either logical or consistent with the purpose of the Fourth Amendment to permit such a police officer to seize the accident of his location and aggressively and creatively to pursue a detailed examination of these “plain view” items through all sorts of ludicrous machinations, though all the while not disturbing the item in plain view. While the items themselves might be in plain view, anything (like serial numbers) that can be “viewed” only through such persistent and focused investigation is not.
Thus, while it was important in Hicks that the officer moved the components— and while it, thus, is important here that Sergeant Johnston apparently did not — this does not mean that the intrusion into a person’s privacy that results from pointed examination of such “plain view” items is unprotected. Instead, I would place significance on the underlined portion of the passage from Hicks quoted above: “taking action, unrelated to the objectives of the authorized intrusion ...” Accord Horton v. California, supra.
This should not be confused with the notion of “inadvertent discovery” that Justice Stewart, writing for the plurality in Coolidge v. New Hampshire, 403 U.S. 443, 469-73, 91 S.Ct. 2022, 2040-42, 29 L.Ed.2d 564 (1971), thought was knotted with “plain view” but which the Court, since then, clearly has rejected. Horton v. Califor*149nia, supra. Instead, it is much like the caution sounded by the majority in Horton that the officer must not deviate from what is the scope and the object of his original, legitimate intrusion. 110 S.Ct. at 2309. In short, if the officer legitimately belongs in an auditorium looking for an elephant, he cannot extend his search into a file drawer in that auditorium and look for a ring.
In this case, it is not clear from the record what Sergeant Johnston did in order to see and record the serial numbers of the equipment he saw when he entered the apartment. Therefore, I do not know whether he did or did not comply with Hicks. In my view, if Sergeant Johnston lay flat on his back and slid on the floor under a glass table to see the serial number on the bottom of an item on that table, this action would have been unrelated to the scope and the object of his original entry into the apartment and would be unlawful. See Horton v. California and Arizona v. Hicks, both supra. However, in light of my views in earlier sections of this opinion, it is not necessary for me to resolve this question in this case.

. My analysis of the issues was aided immeasurably by the excellent amicus curiae brief and oral argument presented by the Student Board of Advocates of St. Mary’s University School of Law, San Antonio, Texas, where this case was heard.


. The hearings were conducted by the Senate Subcommittee on Constitutional Rights of the Committee on the Judiciary.


. Apparently, a plumbing problem had been alleviated the day before, and any "emergency” was over. Moreover, if the entry is to be ruled lawful because of an "emergency,” the military judge — rather than an appellate court — should make the determination that an "emergency" exists.


. Properly, no one has relied upon Fredell’s "apparent authority" to enter appellant’s apartment in cases other than an emergency in order to sustain Sergeant Johnston’s entry with Fredell. The law from the Supreme Court is clearly established as to expectations of privacy of tenants of leased premises and the authority— apparent and actual — of management officials to enter. See United States v. Matlock, 415 U.S. 164, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974); Stoner v. California, 376 U.S. 483, 84 S.Ct. 889, 11 L.Ed.2d 856 (1964). Nothing in Illinois v. Rodriguez, — U.S. -, 110 S.Ct. 2793, 111 L.Ed.2d 148 (1990), discussing this circumstance in comparison to the apparent authority of a cotenant (or one who appears to be a cotenant) changes in any way the clearly defined legal principles involved in a lessee-lessor relationship like that in this case.